Bleckley, Chief Justice.
1. The levy was certainly loose in the description of *502the property, but it was based upon a decree of the superior court and was as certain as the deci'ee itself. It embraced certain lime-works, and parol evidence as to the situation of these works would be admissible to identify the property. On the whole, we do not think that the description was so uncertain as to render the sale made under the levy void.
■2. The refusal of the court to charge the jury on the subject of a demand prior to bringingthe action was proper, for the reason that there was no evidence on which to base any charge on the subject. "When the case was here before (85 Ga. 425, 11 S. E. K.. 874), it appeared that the terms printed on the telegram touching demand had been put in evidence, but on the second trial the telegram appears to have been introduced as written, without these printed terms going to the jury. At all events, there is nothing in the brief of evidence or elsewhere in the record showing that they constituted any part of the evidence submitted on the second trial. They are not mentioned either in the déclaration or the plea, and from the transcript of the record now before us we cannot tell what they were, or indeed that there were any terms at all relating to a demand.
3. The transcript of the record which the defendant in error caused to be sent up was wholly superfluous as to most of its contents. There was no point made on the process or the entry of service, and consequently these were not needed. The plaintiff in error had brought up the declaration and the evidence of Wilson, Havitte and Woodruff; consequently a second transcript of these documents was not needed. We shall direct in the judgment that the costs of bringing up these superfluous matters be paid by the defendant in ■ error. The court did not err in denying the motion for a new trial. Judgment affirmed.